Citation Nr: 1721673	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-28 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 70 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The appeal is now under the jurisdiction of the Montgomery, Alabama RO. 

In the November 2009 rating decision, the Agency of Original Jurisdiction (AOJ) continued the evaluation of 50 percent for service-connected PTSD.  The Veteran was initially awarded service connection for PTSD and assigned an evaluation of 30 percent in a July 2005 rating decision.  A September 2006 statement of the case (SOC) increased the evaluation to 50 percent.  In a July 2008 Board decision, the Board noted that the issue of entitlement to an increased rating for PTSD was not before the Board because the Veteran had not timely perfected an appeal with respect to this issue.

In July 2009, the Veteran submitted a statement indicating that he was filing a claim for clear and unmistakable error (CUE) because he had submitted a timely Form 9, in order to perfect his appeal.  The AOJ treated this statement as a claim to reopen the issue of entitlement to an increased rating for PTSD, however it did not address the CUE claim.  Since the AOJ has not adjudicated the CUE claim, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2016).  Notably, the Veteran also has the option of filing a notice of disagreement with the AOJ's implementation of this decision if he ultimately disagrees with the effective date of award assigned.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing held at the Montgomery RO.  A copy of the transcript has been associated with the record.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The evidence reflects that the Veteran is unemployable due to his service-connected PTSD.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

As discussed below, the Board finds that an increased rating for PTSD is warranted based upon the evidence currently of record for the appeal period.  However, a final decision regarding the severity of the Veteran's disability cannot be rendered at this time.  As the Board retains jurisdiction over the final disposition, the Board has phrased two separate issues for purposes of VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals.

The issue of entitlement to an evaluation in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period of the appeal, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, thinking, and mood.

2.  For the entire appeal period, the effects of the Veteran's service-connected PTSD render him unemployable when considered in light of his educational and vocational background.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  For the entire appeal period, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD
Ratings Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis 

The Veteran is in receipt of a 50 percent rating for PTSD, pursuant to 
38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the Diagnostic Code to determine whether an increased evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all of the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

After reviewing all of the evidence currently of record, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD most nearly approximates impairment warranting a 70 percent evaluation for the entire appeal period.   The pertinent evidence includes VA psychiatric evaluations, lay statements, and testimony from the Veteran. 

In a December 2008 VA clinical record, the Veteran reported that he had difficulties sleeping and was socially isolated, except for his interactions with his church.  He continued to have intrusive thoughts and dreams about combat.  The examiner noted that the Veteran's affect was constricted.

In the July 2009 VA examination, the examiner found that while the Veteran did not exhibit total occupational and social impairment due his PTSD symptoms, his PTSD symptoms resulted in deficiencies in thinking, family relations, work, and mood.  The examiner noted that with regards to thinking, the Veteran struggled with mood-related distractibility, and with regards to work, the Veteran struggled with attentional deficits, impatience, and irritability.  The examiner also noted that the Veteran exhibited difficulties with sleep, irritability, hypervigilance, and had an exaggerated startle response.

In a March 2010 lay statement, the Veteran's spouse reported that the Veteran had consistent, serious nightmares, and often became aggressive in his sleep.  The Veteran was also argumentative and short tempered, and consistently issued threats of harm to her and others.  She also reported that the Veteran talked about shortening his life if things didn't improve, and that she had to force him to keep up with his personal hygiene.  In the Veteran's March 2010 Notice of Disagreement and November 2011 Form 9, the Veteran reported that he had difficulties sleeping and was socially withdrawn as a result of his PTSD.

In the August 2015 VA examination, the examiner found that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  The Veteran reported difficulties with his wife, and stress about his financial affairs since he was no longer able to work.  He also exhibited symptoms of depression, anxiety, isolation, lack of interest in things he used to enjoy, and disturbances in his sleep.  The Veteran also reported overwhelming feelings of fear, worries about his future, detachment from others, feelings of worthlessness, and an inability to feel loving emotions toward people close to him.

During the October 2016 Board hearing, the Veteran testified that he had suicidal thoughts, and had to quit his job due to his symptoms of PTSD.  The Veteran testified that whenever he experienced difficulties in his job, he would become nervous and unable to perform his duties.  He testified that he had panic attacks such as these about 3-4 times per week.  The Veteran also testified that he had difficulties in his relationships with his wife and children, and did not have any friends or other social relationships.

After reviewing the evidence of record, the Board finds that the Veteran is entitled to an evaluation of 70 percent for service-connected PTSD for the entire appeal period.  The evidence reflects that the Veteran's PTSD symptoms are productive of occupational and social impairment, with deficiencies in most areas, such as work, thinking, and mood, due to such symptoms as difficulty with stressful situations, loss of interest in activities, and an inability to establish and maintain effective relationships.

The lay and medical evidence shows that consistently throughout the appeal period, the Veteran has had difficulty with stressful situations, loss of interest in activities, chronic sleep impairment, and disturbances with his mood.  The Veteran is unable to work due to the consistent panic attacks he has each week, and he has expressed suicidal ideations.  The evidence of record also shows that the Veteran has difficulties in his relationships with his family and friends, and constant symptoms of anxiety and depression.  The Veteran's wife also noted that she has to force him to maintain personal hygiene.  Thus, the Veteran's symptoms of PTSD warrant an evaluation of 70 percent.

With respect to the Veteran's entitlement to an evaluation of 100 percent for service-connected PTSD, the Board finds that there is insufficient evidence to make such a finding at this time.  As is addressed in the remand portion of this decision, there are pertinent records that have not yet been associated with the claims file.  As such, the Board defers any final consideration of the case pending additional development, which includes obtaining VA clinical records.





TDIU

TDIU Law and Regulations

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of a service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous
with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

In Moore v. Derwinski, 1 Vet. App. 356, 359  (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Analysis 

During the October 2016 Board hearing, the Veteran testified that he had to quit his job as an electronic technician due to his PTSD.  The Veteran testified that whenever he would encounter a difficulty, he would become nervous, which caused him to have to go outside and cool down before being able to work again.  However, when he would return he would still feel nervous and have difficulties with performing the functions of his job, such as holding screws or other objects.  The Veteran testified that he had these panic attacks about 3-4 times a week.  The Veteran also testified that he had problems working with supervisors or anyone else standing near or around him.  

In the Veteran's Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that his disability started to affect his full time employment in October 2015, and that he last worked full time in October 2016.  On the application, the Veteran also reported that he had only completed one year of college, and had not completed any other training or education.  In the August 2015 VA examination, the Veteran had also reported that he was unable to work due to hand tremors he experienced, which made his job dangerous.

Following the October 2016 hearing, the Veteran submitted an October 2016 record from his psychiatric care provider which stated that the Veteran had the following symptoms associated with his PTSD, including anxiety, hypervigilance, depression, mood swings, insomnia, and irritability.  The provider opined that the Veteran's PTSD rendered him unemployable.

Prior to this decision, the Veteran had a combined evaluation of 50 percent for PTSD.  As of the date of this decision, the Veteran will now be in receipt of a combined evaluation of 70 percent for PTSD.  As the Veteran has at least one disability evaluated as 70 percent disabling, he meets the schedular requirement for TDIU.    

The Board is of the opinion that the point of equipoise has been reached in this matter.  The Veteran's occupational history reveals that he worked as an electrical technician which requires him to have to use his hands to fulfill his duties, and to interact with authority such as a supervisor or manager.  The current severity of his symptoms during the appeal period demonstrate that he has multiple, consistent panic attacks which prevent him from being able to complete his work.  He also experiences difficulties when another person such as a supervisor or manager stands near him.  The Board finds that the Veteran's PTSD symptoms preclude him from being able to realistically obtain and maintain any form of gainful employment. 

As noted in Moore, the Board must address the TDIU question in a practical manner.  While solitary employment may be an option, the Veteran would still be unable to complete the aspects of his job which require him to focus and use his hands.  Furthermore, in the Veteran's application for TDIU, he clearly indicated that he had not completed any other formal training or education beyond one year of college.  Thus, the Veteran lacks the training or experience to obtain an alternative type of employment.  His evaluation of 70 percent for PTSD, in and of itself, demonstrates very little residual ability to obtain and maintain substantially gainful employment.  

Considering the entire record in light of the Veteran's social and occupational impairment due to his psychiatric disability, and resolving all doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities. 



ORDER

For the entire appeal period, entitlement to an evaluation of 70 percent for PTSD is granted.

For the entire appeal period, entitlement to TDIU is granted.

REMAND

In his November 2011 Form 9, the Veteran indicated that he had received treatment for his PTSD at the VA Outpatient Clinic in Mobile, Alabama.  The most recent supplemental statement of the case (SSOC) issued in January 2016 also indicates that the adjudicator reviewed treatment records from the Biloxi, Mississippi VA medical center (VAMC).  These records have not been associated with the file.  As such, a remand is necessary to obtain and review these records in order to determine whether the Veteran is entitled to a higher evaluation for his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to specify all of the facilities where he has obtained treatment for his PTSD since July 2008.  After the Veteran's authorization has been received, obtain all updated records from these facilities from July 2008 to present, including records from the Biloxi VAMC and the Mobile VA outpatient clinic.  If these records are unavailable, a notation should be made in the claims file explaining why this is so.  All efforts to obtain these records should also be documented.

2.  After obtaining the records described above, readjudicate the claim remaining on appeal.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


